Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This action is in response to the applicant's communication filed on 01/04/22. In virtue of this communication, claims 1-16 are allowed.

 Response to Arguments
Applicant's arguments filed on 01/24/2022 with respect to claims1-16 have been considered.
With regard to claim interpretation under 35 U.S.C 112(f), Applicant’s representative acknowledged the interpretation. 
With regard to rejection under the 35 USC 112 (b), the rejection is withdrawn in view of amendments filed on 01/24/2022.


Allowable Subject Matter

Claims 1-16 are allowed.

      Reasons for Allowance


The following arts are also cited as relevant but not sufficient to disclose teach or fairly suggest, alone or in combination, the subject matter of the independent claims: 

Closest prior art:
Matsumura (US 2015/0006132), discloses a driving model generation device is provided that enables driving evaluation according to a traveling situation of a vehicle. A vehicle is provided with a vehicle state detector, which detects a vehicle state quantity that changes according to a driving operation by a driver. A model generator generates a driving model, which is a reference related to a specific driving operation, based on the vehicle state quantity at the time the driver starts the specific driving operation and the vehicle state quantity at the time the specific driving operation is finished. A driving evaluator evaluates the driving skill of the driver by comparing the driving operation of the driver presented by a detection result of the vehicle state detector to the driving model generated by the model generator. (Abstract)

A statement indicating reasons for allowable subject matter follows:  As per Independent claims 1, 15, and 16, claims would be allowable in view of the analysis of closest prior arts. The cited prior art of record, alone or in combination fails to fairly teach or suggest the combination of the limitations “a data collection unit that collects vehicle behavior data which represents behavior of a vehicle and with which time and position are associated; a scene extraction unit that extracts, from the vehicle behavior data collected by the data collection unit, driving scenes corresponding to the behavior of the vehicle and a scene feature amount of each of the driving scenes; an abnormality detection unit that calculates a degree of abnormality which represents an extent of deviation of the scene feature amount of each of the driving scenes extracted by the scene extraction unit relative to a driving model which represents a characteristic of 
Dependent Claims are allowed due to their dependency on the above-noted independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

						Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459. The examiner can normally be reached Monday-Friday, 9:30-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAGHAYEGH AZIMA/Examiner, Art Unit 2661